Citation Nr: 1236329	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:  Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The claim of service connection for a blood disorder to include hepatitis C was previously denied by the RO in a June 2007 rating decision.  In the October 2009 rating decision, the RO reopened the claim and decided it on the merits.  Irrespective of the RO's actions during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of entitlement to service connection for hepatitis C.  Accordingly, the claim has necessarily been restyled as one for which new and material evidence is required to reopen the claim of service connection, as noted on the first page of this document.  

It is also noted that in October 2008 the Veteran perfected another appeal to the Board, pertaining to a claim of entitlement to service connection for posttraumatic stress disorder; however, he subsequently withdrew that claim in an October 2009 statement.  Therefore, there is only the hepatitis C issue properly before the Board.  

The issue of whether there was clear and unmistakable error in a June 2007 rating decision of the Columbia, South Carolina RO, which denied service connection for a blood disorder to include hepatitis C, has been raised by the Veteran in a June 2009 statement.  However, it is not inextricably intertwined with the current issue on appeal, and it has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The reopened claim of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied service connection for a blood disorder to include hepatitis C; the Veteran did not appeal that rating decision with respect to hepatitis C, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the time of the final June 2007 RO rating decision is not cumulative of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.   


CONCLUSIONS OF LAW

1.  The June 2007 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hepatitis C is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the application to reopen the claim of service connection for hepatitis C is favorable to the Veteran, no further action is required to comply with the VCAA. 

Procedural History and Evidence Previously Considered

In a rating decision in June 2007, the RO denied service connection for a blood disorder to include hepatitis C on the basis that the requirements for service connection had not been met, namely, that the current diagnosis of hepatitis C was not shown to be linked to his period of military service decades earlier.  In a letter, dated in June 2007, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  In an unsigned statement that was initially received in September 2007, it appeared that the Veteran expressed disagreement with the denial of service connection for hepatitis C, but then the statement was re-submitted in November 2007, after having been signed by the Veteran, and "hepatitis C" was crossed out as one of the issues he intended to appeal.  Subsequent statements of the Veteran made clear that he was appealing one issue, which did not include hepatitis C.  Thus, the Veteran did not appeal the RO's decision, and no new and material evidence was submitted within the appeal period.  

The RO rating decision in June 2007 is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  However, the Veteran's claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

The evidence of record at the time of the rating decision in June 2007 included service treatment records that showed no complaint, finding, history, treatment, or diagnosis of hepatitis C.  Other records on file at that time include VA records, which showed that in June 2005 the Veteran had a gastrointestinal consultation in which it was noted that he was recently diagnosed with hepatitis C after blood tests and was asymptomatic.  It was also noted that his risk factors were intravenous drugs, intranasal cocaine, alcoholism, and tattoo/body piercing.  The Veteran reported that his history of intravenous drug and cocaine use stopped 20 years earlier.  

Current Claim to Reopen

The unappealed rating decision in June 2007 by the RO became final based on the evidence then of record.  Therefore, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.  

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 

The additional pertinent evidence presented since the rating decision in June 2007 includes VA treatment records, a VA examination report, statements of the Veteran, and articles pertaining to veterans, hepatitis C, and the use of jet injectors for inoculations.

Analysis

The additional evidence added to the file since the June 2007 rating decision includes VA treatment records and a VA examination report, which continue to document a diagnosis of hepatitis C with some additional testing (e.g., liver biopsy).  While new, it is not material because it does not relate to the unestablished fact necessary to substantiate that hepatitis C may be related to the Veteran's period of active service.  

The additional evidence, however, also consists of statements of the Veteran in which he reported his various risk factors for contracting the hepatitis C virus.  For example, on a questionnaire in July 2009 he asserted that while on active duty he used intravenous drugs but that as his work involved ambulance work, he had a "fresh supply" of needles and only used clean needles.  In a statement dated in April 2010, he noted that his tattoo that he received after service was small and that his drug abuse was minimal and occasional, whereas he received numerous gun injections over a two year period in service.  He alleged that a jet injector inoculation in service was a risk factor that led to his hepatitis C virus infection.  He submitted articles that tend to support this allegation.  

The evidence is new and material because it relates to the unestablished fact necessary to substantiate the hepatitis C claim.  That is, the evidence appears to link the Veteran's current hepatitis C to an incident during service.  The RO did not previously consider the risk factor of jet injector inoculations during service as a pathway for the transmission of hepatitis C.  To that end, it is noted that for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
In short, the additional evidence raises the reasonable possibility of substantiating the Veteran's claim.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  The newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and that it is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran's current hepatitis C is related to his period of service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  

As the evidence is new and material, the claim of service connection for hepatitis C is reopened.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for hepatitis C is reopened, and to that extent, the claim is granted.


REMAND

Prior to considering the claim of service connection for hepatitis C on the merits, under the duty to assist additional evidentiary development is needed, including a VA medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is noted that the Veteran underwent a VA examination in September 2009, to address whether his hepatitis C was etiologically related to his period of service, to include consideration of such risk factors as his duties as an ambulance driver and his receipt of air gun inoculations.  The examiner provided an opinion unfavorable to the Veteran's claim, which included the finding that air gun inoculations had not been established as a cause of transmission of hepatitis C.  

This assertion is at odds with a Veterans Benefit Administration (VBA) Fast Letter, which indicates that it is "biologically plausible" for transmission of hepatitis C through the use of jet injectors, although it subsequently points out that this is "[d]espite the lack of any scientific evidence to document transmission of HCV with airgun injectors."  VBA Fast Letter 04-13 (June 2004).  It is also noted that the Veteran has reported other risk factors during service to include cocaine use and intravenous drug use.  In Stefl v. Nicholson, 21 Vet. App. 120   (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  

Therefore, given that it is "biologically plausible" that hepatitis C may be transmitted through the use of jet injectors, another VA examination, which takes into account all relevant evidence of record, is necessary to determine the etiology of the Veteran's Hepatitis C. 


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who examined the Veteran in September 2009 and provided an opinion concerning the etiology of his hepatitis C.  

After a review of the medical and scientific literature, the examiner should provide an addendum opinion on whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's currently diagnosed hepatitis C is related to his period of service from April 1970 to May 1972, to include inoculation by air gun. 

In providing an opinion, the examiner is asked to list all risk factors, including intravenous drug use, intranasal cocaine use, military occupational specialty as a medic driving an ambulance, air gun inoculation, and tattoos, and discuss the Veteran's reported history of risk factors since service discharge.  A complete rationale should be given for any opinion provided. 

If the examiner who conducted the September 2009 VA examination is not available, or if it is determined that another VA examination is necessary, schedule the Veteran for examination by an appropriate medical professional to determine the etiology of the Veteran's hepatitis C.  All indicated tests and studies should be performed.  The claim folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination. 

All opinions expressed must be supported by complete rationale. 

2.  After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


